Exhibit 10.2

Execution Version

     

MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036


 

April 28, 2016

Cypress Semiconductor Corporation

198 Champion Ct.

San Jose, CA 95134

 

Attention: Thad Trent

   Executive Vice President, Finance and Administration

   And Chief Financial Officer

 

Project Le Cose
Commitment Letter

Ladies and Gentlemen:

Cypress Semiconductor Corporation, a Delaware corporation (“you” or the
“Borrower”), has advised Bank of America, N.A. (“BofA”) and Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLPFS”, which term shall include, in each
case, MLPFS’s designated affiliate for any purpose hereunder, and together with
BofA and their respective affiliates, “BAML”) and any Additional Arranger (as
defined below) appointed pursuant to Section 1 below (together with BAML, each a
“Commitment Party” and together, the “Commitment Parties”, “we” or “us”) that
you intend to acquire (the “Acquisition”) from Broadcom Corporation (the
“Seller”) certain of the Seller’s bluetooth and wireless assets previously
identified as “Le Cose” (the “Acquired Business”). The Acquisition will be
effected through an asset purchase pursuant to the terms of the Asset Purchase
Agreement dated as of the date hereof by and between the Borrower and the Seller
(together with all schedules, exhibits and annexes thereto, the “Acquisition
Agreement”). The Borrower and its subsidiaries are sometimes collectively
referred to herein as the “Companies.”

You have also advised us that in connection with the Acquisition the Borrower
will obtain incremental term loans (the “Incremental Term Loans”) in an
aggregate principal amount of $700,000,000 under an incremental tranche term
loan B facility (the “Incremental Facility”) having the terms set forth in Annex
I pursuant to that certain Amended and Restated Credit and Guaranty Agreement,
dated as of March 12, 2015 (as amended, amended and restated or otherwise
modified from time to time, the “Existing Credit Agreement”), by and among the
Borrower, the guarantors party thereto, the lenders party thereto, Morgan
Stanley Senior Funding, Inc., as administrative agent, collateral agent and as
swing line lender, and Morgan Stanley Bank, N.A., as issuing bank. The
Acquisition, the entering into and funding of the Incremental Term Loans and all
related transactions are hereinafter collectively referred to as the
“Transaction.” The date of consummation of the Acquisition and the funding of
the Incremental Term Loans is referred to herein as the “Closing Date.”

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

1.Commitments. In connection with the foregoing, BAML is pleased to advise you
of (a) its commitment to provide 100% of the Incremental Facility (in such
capacity, an “Initial Lender” and, together with any other Initial Lender joined
in accordance with this Section 1, collectively, the “Initial Lenders”), subject
to the conditions set forth in this letter and in Annex II hereto (collectively,
the “Summary of Terms” and, together with this letter, the “Commitment Letter”)
and (b) its willingness, and you hereby engage BAML, together with any other
lead arrangers appointed as contemplated below, to act as joint lead arrangers
and joint bookrunning managers (each, in such capacity, a “Lead Arranger” and
collectively, the “Lead Arrangers”) for the Incremental Facility, and in
connection therewith to form a syndicate of lenders for the Incremental Facility
(collectively, the “Lenders”) reasonably acceptable to you. Notwithstanding
anything to the contrary contained herein, the commitment of the Initial Lenders
with respect to the initial funding of the Incremental Facility will be subject
only to the satisfaction (or waiver by the Initial Lenders) of the conditions
precedent set forth in paragraph 5 hereof. All capitalized terms used and not
otherwise defined herein shall have the same meanings as specified therefor in
the Summary of Terms. 

At any time on or prior to the 15th calendar day following the date of this
Commitment Letter, you may (in consultation with BAML) appoint up to two
additional joint lead arrangers and joint bookrunning managers and appoint
additional agents or co-agents or confer other titles for the Incremental
Facility in consultation with BAML (the “Additional Arrangers”); provided that
the aggregate economics payable to the Additional Arrangers for the Incremental
Facility shall not exceed 25% of the total economics which would otherwise be
payable to the Lead Arrangers pursuant to the Fee Letter (as hereinafter
defined), exclusive of any fees payable to an administrative agent or collateral
agent in its capacity as such; provided, further that (i) the commitments of
each Initial Lender hereunder will be reduced by the amount of the commitments
of each Additional Arranger (or its relevant affiliate) under the Incremental
Facility, upon the execution of customary joinder documentation satisfactory to
the Lead Arrangers and (ii) the commitments assumed by such Additional Arranger
for the Incremental Facility will be in proportion to the economics allocated to
such Additional Arranger. Subject to the preceding sentence, you agree that no
other agents, co-agents, arrangers, co-arrangers, bookrunners, managers or
co-managers will be appointed, no other titles will be awarded and no
compensation (other than as expressly contemplated by this Commitment Letter and
the Fee Letter (as hereinafter defined)) will be paid to any Lender as
consideration for its participation in the Incremental Facility unless you and
we shall agree. You agree further that BAML will have “lead left” placement on
all marketing materials relating to the Incremental Facility and will perform
the duties and exercise the authority customarily performed and exercised by it
in such role, including acting as sole manager of the physical books.

2.Syndication. The Lead Arrangers intend to commence syndication of the
Incremental Facility promptly after your acceptance of the terms of this
Commitment Letter and the Fee Letter. Without limiting your obligations to
assist with syndication efforts as set forth herein, it is understood that the
Initial Lenders’ commitments hereunder are not conditioned upon the syndication
of, or receipt of commitments or participations in respect of, the Incremental
Facility and in no event shall the commencement or successful completion of
syndication of the Incremental Facility constitute a condition to the
availability of the Incremental Facility on the Closing Date. You agree, prior
to the Syndication Date (as hereinafter defined), to actively assist the Lead
Arrangers in achieving a syndication of the Incremental Facility that is
satisfactory to the Lead Arrangers and you; provided that, notwithstanding each
Lead Arranger’s right to syndicate the Incremental Facility and receive
commitments with respect thereto, it is agreed that (i) except in the case of an
assignment to an Additional Arranger or as you otherwise agree in writing, (A)
no Initial Lender shall be relieved, released or novated from its obligations
hereunder (including its obligation to fund the Incremental Facility on the
Closing Date) in connection with any syndication, assignment or participation of
the Incremental Facility, including its commitments in respect thereof, until
after the initial funding of the Incremental Facility has occurred; and (B) no
assignment or novation shall become effective with respect to all or any portion
of an Initial Lender’s



" = "1" "" ""

--------------------------------------------------------------------------------

 

commitments in respect of the Incremental Facility until after the initial
funding of the Incremental Facility; and (ii) each Commitment Party shall retain
exclusive control over all rights and obligations with respect to its
commitments in respect of the Incremental Facility, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the Closing Date has occurred and the initial funding under the Incremental
Facility has been made. Such assistance shall include (a) your providing and
causing your advisors to provide the Lead Arrangers and the Lenders upon request
with all customary information reasonably deemed necessary by the Lead Arrangers
to complete such syndication, including (x) information and evaluations prepared
by you and your advisors, or on your behalf, relating to the Transaction
(including the Projections (as hereinafter defined)) and (y) customary forecasts
prepared by management of the Companies of balance sheets, income statements and
cash flow statements for each fiscal quarter for the first twelve months
following the Closing Date and for each year commencing with the first fiscal
year following the Closing Date and for each of the succeeding six fiscal years
thereafter (it being understood and agreed that, as of the date hereof, the Lead
Arrangers have already received any information required in respect of the
Acquired Business necessary to satisfy the requirements of this clause (a)); (b)
your preparation of a customary information memorandum with respect to the
Incremental Facility (each, an “Information Memorandum”) and other customary
materials to be used in connection with the syndication of the Incremental
Facility (collectively with the Summary of Terms and any additional summary of
terms prepared for distribution to Public Lenders (as hereinafter defined), the
“Information Materials”); (c) ensuring that the syndication efforts of the Lead
Arrangers benefit materially from your existing lending relationships; (d) using
commercially reasonable efforts to obtain, prior to the launch of primary
syndication, monitored public corporate credit or family ratings for you after
giving effect to the Transaction and ratings of the Incremental Facility from
Moody’s Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of
The McGraw-Hill Companies, Inc. (“S&P”) (collectively, the “Ratings”); (e) using
your commercially reasonable efforts to ensure, that none of the Companies shall
syndicate or issue, attempt to syndicate or issue, or announce or authorize the
announcement of the syndication or issuance of any debt of the Companies (other
than the Incremental Facility), that, in the reasonable judgment of the Lead
Arrangers, could reasonably be expected to materially and adversely affect the
syndication of the Incremental Facility without the prior written consent of the
Lead Arrangers (it being understood and agreed that the following debt may be
issued without the prior written consent of the Lead Arrangers: (i) capital
leases and purchase money and equipment financing indebtedness incurred in the
ordinary course of business, (ii) intercompany indebtedness, (iii) indebtedness
under the Existing Credit Agreement having an aggregate principal amount
outstanding thereunder not in excess of the respective existing commitments
thereunder in effect on the date of the Commitment Letter plus the outstanding
principal amount of term loans thereunder on the date of this Commitment Letter)
and (iv) the issuance of debt securities contemplated by the Fee Letter; and (f)
your otherwise assisting the Lead Arrangers in their syndication efforts,
including by making your officers and advisors available from time to time upon
reasonable advance notice to attend and make presentations regarding the
business and prospects of the Companies and the Transaction at one or more
meetings of prospective Lenders. Notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter or any other letter
agreement or undertaking concerning the financing of the Transaction to the
contrary, neither the obtaining of the Ratings referenced above nor the
compliance with any of the other provisions set forth in clauses (a) through (f)
above or any other provision of this paragraph shall constitute a condition to
the commitments hereunder or the initial funding of the Incremental Facility on
the Closing Date. 

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the Incremental Facility in consultation with you
and, as to the selection of Lenders, with your approval (such approval not to be
unreasonably withheld or delayed), and, subject to the second paragraph in
Section 1 above, any titles offered to prospective Lenders, when commitments
will be accepted and the final allocations of the commitments among the Lenders.
It is understood that no Lender participating in the Incremental Facility will
receive compensation from you in order to obtain its



" = "1" "" ""

--------------------------------------------------------------------------------

 

commitment, except on the terms contained herein and in the Summary of Terms. It
is also understood and agreed that the amount and distribution of the fees among
the Lenders will be at the sole and absolute discretion of the Lead Arrangers.

3.Information Requirements. You hereby represent, warrant and covenant (with
respect to Information relating to the Acquired Business, to the best of your
knowledge) that (a) all written information, other than Projections (as defined
below), that has been or is hereafter made available to the Lead Arrangers or
any of the Lenders by or on behalf of you or any of your representatives in
connection with any aspect of the Transaction (including such information
relating to the Acquired Business) (the “Information”) is and will be complete
and correct when taken as a whole, in all material respects, and does not and
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein, in the light
of the circumstances under which they were made, not materially misleading and
(b) all financial projections concerning the Companies that have been or are
hereafter made available to the Lead Arrangers or any of the Lenders by or on
behalf of you or any of your representatives (the “Projections”) have been or
will be prepared in good faith based upon reasonable assumptions (it being
understood and agreed that the Projections are not to be viewed as a guarantee
of financial performance or achievement, that the Projections are subject to
significant uncertainties and contingencies, many of which are beyond your
control, and that actual results may differ from the Projections and such
differences may be material). You agree that if at any time prior to the later
of (a) the earlier of (i) the date on which a Successful Syndication (as defined
in the Fee Letter) is achieved and (ii) 30 days following the Closing Date (such
earlier date, the “Syndication Date”) and (b) the Closing Date any of the
representations in the preceding sentence would be incorrect in any material
respect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and Projections so that
such representations will be correct in all material respects at such time. In
issuing this commitment and in arranging and syndicating the Incremental
Facility, the Commitment Parties are and will be using and relying on the
Information and the Projections without independent verification thereof. For
the avoidance of doubt, nothing in this paragraph will constitute a condition to
the availability of the Incremental Facility on the Closing Date.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain prospective Lenders (such Lenders, “Public Lenders”;
all other Lenders, “Private Lenders”) may have personnel that do not wish to
receive material non-public information (within the meaning of the United States
federal and state securities laws, “MNPI”) with respect to the Companies, the
Acquired Business, their respective affiliates or any other entity, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such entities’
securities. If requested, you will assist the Lead Arrangers in preparing an
additional version of the Information Materials not containing MNPI (the “Public
Information Materials”) to be distributed to prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide the Lead Arrangers with a customary letter
authorizing the dissemination of the Information Materials; and (b) to
prospective Public Lenders, you shall provide the Lead Arrangers with a
customary letter authorizing the dissemination of the Public Information
Materials and confirming the absence of MNPI therefrom. In addition, you hereby
agree that (x) at the request of the Lead Arrangers (or their respective
affiliates), you shall identify that portion of the Information Materials that
may be distributed to the Public Lenders by clearly and conspicuously marking
the same as “PUBLIC”; (y) all Information Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor”; and (z) the Lead Arrangers (and their respective affiliates)
shall be entitled



" = "1" "" ""

--------------------------------------------------------------------------------

 

to treat any Information Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

You agree that the Lead Arrangers (and their respective affiliates) on your
behalf may distribute the following documents to all prospective Lenders, unless
you advise the Lead Arrangers in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (a) administrative materials
for prospective Lenders such as lender meeting invitations and funding and
closing memoranda, (b) customary marketing term sheets and notifications of
changes to the terms of the Incremental Facility and (c) other materials
intended for prospective Lenders after the initial distribution of the
Information Materials, including drafts approved in writing by you and the Lead
Arrangers (or their respective affiliates) and final versions of definitive
documents with respect to the Incremental Facility. If you so advise the Lead
Arrangers (or their respective affiliates) that any of the foregoing items
should be distributed only to Private Lenders, then the Lead Arrangers (and
their respective affiliates) will not distribute such materials to Public
Lenders without further discussions with you. You agree that Information
Materials made available to prospective Public Lenders in accordance with this
Commitment Letter shall not contain MNPI.

4.Fees and Indemnities.

(a)You agree to reimburse the Commitment Parties for all reasonable
out-of-pocket fees and expenses (including, but not limited to, the reasonable
and documented fees, actual disbursements and other out-of-pocket expenses of
one primary counsel to the Commitment Parties (it being understood and agreed
that Weil, Gotshal & Manges LLP shall act as primary counsel to the Commitment
Parties), and of (x) any special and local counsel retained by the Lead
Arrangers and (y) solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to the affected Commitment Parties
similarly situated and reasonable due diligence expenses) incurred in connection
with the Incremental Facility, the syndication thereof, the preparation of the
Credit Documentation (as defined below) therefor and the other transactions
contemplated hereby, whether or not the Closing Date occurs or any of the Credit
Documentation is executed and delivered or any extensions of credit are made
under either of the Incremental Facility. Such amounts shall be paid on the
earlier of (i) the Closing Date or (ii) three business days following the
termination of this Commitment Letter as provided below. You agree to pay the
fees set forth in the separate fee letter addressed to you dated as of the date
hereof from the Commitment Parties (the “Fee Letter”).

(b)You also agree to indemnify and hold harmless each of the Commitment Parties,
each other Lender and each of their affiliates, successors and assigns and their
respective partners, officers, directors, employees, trustees, agents and
advisors (each, an “Indemnified Party”) from and against (and will reimburse
each Indemnified Party for) any and all claims, damages, losses, liabilities and
expenses (including, without limitation, the reasonable and documented fees,
actual disbursements and other out-of-pocket expenses of counsel to any
Indemnified Party) that may be incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(a) this Commitment Letter, (b) the Fee Letter, (c) any aspect of the
Transaction or any of the other transactions contemplated thereby or (d) the
Incremental Facility, or any use made or proposed to be made with the proceeds
thereof, except to the extent such claim, damage, loss, liability or expense (i)
is found in a final non-appealable judgment by a court of competent jurisdiction
to have resulted from (x) such Indemnified Party’s gross negligence or willful
misconduct or (y) a material breach of such Indemnified Party’s obligations
hereunder or under the Fee Letter or (ii) arises from a dispute solely among the
Indemnified Parties (other than a dispute involving claims against us in our
capacity as a Lead Arranger, bookrunning manager, co-agent or similar capacity),
and in any such event described in this clause (ii) solely to the extent that
the underlying dispute does not



" = "1" "" ""

--------------------------------------------------------------------------------

 

arise as a result of any action, inaction or representation of, or information
provided by or on behalf of, you or any of your subsidiaries. In the case of any
claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not any aspect of the
Transaction is consummated. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
you or your subsidiaries arising out of, related to or in connection with any
aspect of the Transaction, except to the extent of direct (as opposed to
special, indirect, consequential or punitive) damages determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, willful misconduct or material
breach of this Commitment Letter or the Fee Letter. Notwithstanding any other
provision of this Commitment Letter, no Indemnified Party shall be liable for
any damages arising from the use by others of information or other materials
obtained through electronic telecommunications or other information transmission
systems, other than for direct, actual damages resulting from the gross
negligence or willful misconduct of such Indemnified Party as determined by a
final non-appealable judgment of a court of competent jurisdiction. You shall
not, without the prior written consent of an Indemnified Party (which consent
shall not be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened Proceeding against an Indemnified Party
in respect of which indemnity could have been sought hereunder by such
Indemnified Party unless (i) such settlement includes an unconditional release
of such Indemnified Party from all liability or claims that are the subject
matter of such Proceeding and (ii) does not include any statement as to any
admission of liability. 

5.Conditions to Financing. The commitment of each Initial Lender with respect to
the initial funding of the Incremental Facility is subject solely to (a) the
satisfaction or waiver by the Commitment Parties of each of the conditions set
forth under Annex II hereto and (b) subject to the Funds Certain Provisions (as
defined below), the execution and delivery of definitive credit documentation
with respect to the Incremental Facility consistent with this Commitment Letter
and the Fee Letter and, to the extent terms are not provided in this Commitment
Letter or the Fee Letter, otherwise satisfactory to you and the Lead Arrangers
(the “Credit Documentation”) prior to such initial funding.

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the Credit Documentation shall
be in a form such that the terms thereof do not impair availability of the
Incremental Facility on the Closing Date if the conditions in Annex II and
paragraph 5 hereof shall have been satisfied, it being understood that to the
extent any security interest in the Collateral (as defined in Annex I) (other
than the Collateral of the Borrower and the Guarantors (as defined in Annex I)
the security interest in which may be perfected by the filing of a UCC financing
statement, the filing of short-form security agreements with the United States
Patent and Trademark Office or the United States Copyright Office or the
delivery of certificates evidencing equity interests) is not provided on the
Closing Date after your use of commercially reasonable efforts to do so, the
provision and/or perfection, as applicable, of any such Collateral shall not
constitute a condition precedent to the availability of the Incremental Facility
on the Closing Date but shall be required to be delivered and/or perfected not
later than 90 days after the Closing Date pursuant to arrangements to be
mutually agreed, and (b) the only representations and warranties the accuracy of
which shall be a condition to the availability of the Incremental Facility on
the Closing Date shall be those set forth in paragraph (ii) of Annex II hereto.
The provisions of this paragraph are referred to herein as the “Funds Certain
Provisions.”

Each of the parties hereto agrees that this Commitment Letter and the Fee Letter
is a binding and enforceable agreement (subject to the effects of bankruptcy,
insolvency, fraudulent conveyance,



" = "1" "" ""

--------------------------------------------------------------------------------

 

reorganization and other similar laws relating to or affecting creditors’ rights
generally and general principles of equity (whether considered in a proceeding
in equity or law)) with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Credit Documentation by
the parties hereto in a manner consistent with this Commitment Letter and, to
the extent applicable, the Fee Letter, it being acknowledged and agreed that the
initial funding of the Incremental Facility is subject only to the conditions
precedent as provided herein.

6.Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without the prior written
consent of the Lead Arrangers except (i) this Commitment Letter and the Fee
Letter may be disclosed (A) on a confidential basis to your directors, officers,
employees, accountants, attorneys and other representatives and professional
advisors who need to know such information in connection with the Transaction
and are informed of the confidential nature of such information, (B) pursuant to
the order of any court or administrative agency in any pending legal or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the reasonable advice of your legal counsel
(in which case you agree to inform the Lead Arrangers promptly thereof prior to
such disclosure to the extent permitted by applicable law), and (C) on a
confidential basis to the directors, officers, employees, accountants, attorneys
and other representatives and professional advisors of the Seller in connection
with their consideration of the Transaction, provided that the Fee Letter is
redacted in a manner reasonably satisfactory to the Lead Arrangers, (ii) Annex I
and the existence of this Commitment Letter and the Fee Letter (but not the
contents of the Commitment Letter and the Fee Letter) may be disclosed to
Moody’s and S&P and any other rating agency on a confidential basis, (iii) the
aggregate amount of the fees (including upfront fees and original issue
discount) payable under the Fee Letter may be disclosed as part of generic
disclosure regarding sources and uses for closing of the Incremental Facility
(but without disclosing any specific fees, market flex or other economic terms
set forth therein or to whom such fees or other amounts are owed), (iv) the
Commitment Letter and the Fee Letter may be disclosed on a confidential basis to
your auditors after the Closing Date for customary accounting purposes,
including accounting for deferred financing costs, (v) you may disclose the
Commitment Letter (but not the Fee Letter) and its contents in any proxy or
other public filing relating to the Acquisition and (vi) the Commitment Letter
and Fee Letter may be disclosed to a court, tribunal or any other applicable
administrative agency or judicial authority in connection with the enforcement
of your rights hereunder (in which case you agree to inform the Lead Arrangers
promptly thereof prior to such disclosure to the extent permitted by applicable
law).

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this Commitment Letter and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof to the extent not prohibited by law, rule or regulation), (ii) upon the
request or demand of any regulatory authority having jurisdiction over the
Commitment Parties or any of their respective affiliates, (iii) to the extent
that such information becomes publicly available other than by reason of
disclosure in violation of this agreement by the Commitment Parties, (iv) to the
Commitment Parties’ affiliates and their and their affiliates’ respective
officers, directors, employees, legal counsel, independent auditors and other
experts, professionals or agents who need to know such information in connection
with the Transaction and are informed of the confidential nature of such
information, (v) for purposes of establishing a “due diligence” defense, (vi) to
the extent that such information is received by a Commitment Party from a third
party that is not to the applicable Commitment Party’s knowledge subject to
confidentiality obligations to you, (vii) to the extent that such information is
independently developed by the Commitment Parties, (viii) to



" = "1" "" ""

--------------------------------------------------------------------------------

 

potential Lenders, participants, assignees or any direct or indirect contractual
counterparties to any swap or derivative transaction relating to you or your
obligations under the Incremental Facility, in each case, who agree to be bound
by the terms of this paragraph (or language not less restrictive than this
paragraph or as otherwise reasonably acceptable to you and each Commitment
Party, including as may be agreed in any confidential information memorandum or
other marketing material), (ix) to Moody’s and S&P, and to Bloomberg, LSTA and
similar market data collectors with respect to the syndicated lending industry;
provided that such information is limited to Annex I and is supplied only on a
confidential basis, or (x) with your prior written consent. This paragraph shall
terminate on the earlier of (a) execution and delivery of the Credit
Documentation and (b) the first anniversary of the date hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of their respective affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) the Incremental Facility and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with the financing transactions contemplated hereby and the process
leading to such transactions, each of the Commitment Parties has been, is, and
will be acting solely as a principal and has not been, is not, and will not be
acting as an advisor, agent or fiduciary for you or any of your affiliates,
stockholders, creditors or employees or any other party, (v) the Commitment
Parties have not assumed and will not assume an advisory, agency or fiduciary
responsibility in your or your affiliates’ favor with respect to any of the
financing transactions contemplated hereby or the process leading thereto, and
the Commitment Parties have no obligation to you or your affiliates with respect
to the financing transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter, and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates. To the fullest extent permitted by law and without
limiting the provisions of paragraph 4(b), you hereby waive and release any
claims that you may have against the Commitment Parties with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any financing transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify you that pursuant to the requirements of
the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26,
2001) (the “U.S.A. Patriot Act”), each of them is required to obtain, verify and
record information that identifies you and the Guarantors, which information
includes the name and address of such person and other information that will
allow the Commitment Parties, as applicable, to identify such person in
accordance with the U.S.A. Patriot Act.



" = "1" "" ""

--------------------------------------------------------------------------------

 

This notice is given in accordance with the requirements of the U.S.A. Patriot
Act and is effective for the Commitment Parties and each prospective Lender.

7.Survival of Obligations. The provisions of paragraphs 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, provided that (i) the provisions of paragraphs 2 and 3 shall not
survive if the commitments and undertakings of the Commitment Parties are
terminated by any party hereto prior to the effectiveness of the Incremental
Facility, (ii) if the Incremental Facility closes and the Credit Documentation
is executed and delivered (A) the provisions of paragraphs 2 and 3 shall survive
only until the Syndication Date is achieved and (B) the provisions under
paragraph 4 and the second paragraph of Section 6 shall be superseded and deemed
replaced by the terms of the Credit Documentation governing such matters (solely
to the extent such provisions are set forth therein).

8.Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter shall be governed by, and construed in
accordance with, the laws of the State of New York. Each party hereto hereby
irrevocably waives any and all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Commitment Letter, the Fee Letter, the Transaction and the
other transactions contemplated hereby and thereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Commitment Letter, the Fee Letter, the Transaction and the other
transactions contemplated hereby and thereby and irrevocably agrees that all
claims in respect of any such suit, action or proceeding may be heard and
determined in any such court. The parties hereto agree that service of any
process, summons, notice or document by registered mail addressed to you shall
be effective service of process against you for any suit, action or proceeding
relating to any such dispute. Each party hereto waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of the venue of any such suit, action or proceedings brought in any
such court, and any claim that any such suit, action or proceeding brought in
any such court has been brought in an inconvenient forum. A final judgment in
any such suit, action or proceeding brought in any such court may be enforced in
any other courts to whose jurisdiction the applicable party is or may be subject
by suit upon judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Incremental Facility and supersedes all prior agreements and
understandings relating to the subject matter hereof. No party has been
authorized by the Commitment Parties to make any oral or written statements that
are inconsistent with this Commitment Letter. Neither this Commitment Letter
(including the attachments hereto) nor the Fee Letter may be amended or any term
or provision hereof or thereof waived or modified except by an instrument in
writing signed by each of the parties hereto.



" = "1" "" ""

--------------------------------------------------------------------------------

 

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).
Notwithstanding the foregoing sentence, (i) each Commitment Party may assign its
commitment hereunder, in whole or in part, to any of its affiliates or to any
Lender; provided that, other than with respect to an assignment to (x) an
Additional Arranger or (y) which you otherwise agree in writing, such Commitment
Party shall not be released from the portion of its commitment hereunder so
assigned to the extent such assignee fails to fund the portion of the commitment
assigned to it on the Closing Date notwithstanding the satisfaction of the
conditions to funding set forth herein and (ii) MLPFS may, without notice to
you, assign its rights and obligations under this Commitment Letter to any other
registered broker-dealer wholly owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
business may be transferred following the date hereof.

Please indicate your acceptance of the terms of the Incremental Facility set
forth in this Commitment Letter and the Fee Letter by returning to BAML executed
counterparts of this Commitment Letter and the Fee Letter not later than 11:59
p.m. (New York City time) on April 28, 2016, whereupon the undertakings of the
parties with respect to the Incremental Facility shall become effective to the
extent and in the manner provided hereby. This offer shall terminate with
respect to the Incremental Facility if not so accepted by you at or prior to
that time. Thereafter, all commitments and undertakings of the Commitment
Parties hereunder will expire on the earliest of (a) the date that is four
months following the date hereof (the “Commitment Termination Date”), (b) the
execution and delivery of the Credit Documentation for the Incremental Facility
by all parties thereto, (c) the closing of the Acquisition without the use of
the Incremental Facility, (d) the termination of the Acquisition Agreement (and
you hereby agree to promptly inform BAML of any such termination) and (e) the
public announcement of the abandonment of the Acquisition by you or any of your
affiliates in a public statement or filing.

[The remainder of this page intentionally left blank.]

 



" = "1" "" ""

--------------------------------------------------------------------------------

 

We are pleased to have the opportunity to work with you in connection with this
important financing.

Very truly yours,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

By:
Name:
Title:

BANK OF AMERICA, N.A.

 

By:
Name:
Title:

 

Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

This Commitment Letter is accepted and agreed to as of the date first written
above:

CYPRESS SEMICONDUCTOR CORPORATION

By:


Name:
Title:

 

 

 

Signature Page to Commitment Letter

--------------------------------------------------------------------------------

 

ANNEX I

SUMMARY OF TERMS AND CONDITIONS


Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

Borrower:

Cypress Semiconductor Corporation (the “Borrower”).

Guarantors:

All obligations under the Incremental Facility (as hereinafter defined) shall be
unconditionally guaranteed by each of the Borrower’s direct and indirect
wholly-owned domestic subsidiaries (all of such subsidiaries being,
collectively, the “Guarantors”), subject to the exceptions and exclusions set
forth in the Existing Credit Agreement (as hereinafter defined).

Administrative and Collateral Agent:

Morgan Stanley Senior Funding, Inc. will act as sole and exclusive
administrative and collateral agent for the Lenders (the “Administrative
Agent”).

Joint Lead Arrangers and Joint Bookrunning Managers:

Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with any Additional
Arranger appointed pursuant to Section 1 of the Commitment Letter, will act as
joint lead arrangers and joint bookrunning managers for the Incremental Facility
(each, in such capacity, a “Lead Arranger” and collectively, the “Lead
Arrangers”).

Lenders:

Banks, financial institutions and institutional lenders selected by the Lead
Arrangers and reasonably acceptable to the Borrower (the “Lenders”) and, after
the initial funding of the Incremental Facility, subject to the restrictions set
forth in the Assignments and Participations section below.

Incremental Term Facility:

The Borrower will obtain, under the Existing Credit Agreement, incremental term
loans secured on a pari passu basis with the Loans outstanding under the
Existing Credit Agreement in an aggregate principal amount equal to
$700,000,000, plus, at the Borrower’s election, an additional amount sufficient
to fund any OID or upfront fees required to be funded in connection with the
“market flex” provisions in the Fee Letter, which amounts shall be automatically
added to the Commitment Parties’ commitments under the Commitment Letter (the
“Incremental Term Loans”). The full amount of the Incremental Term Loans will be
available to the Borrower in U.S. dollars in a single drawing on the Closing
Date. Incremental Term Loans that are repaid or prepaid may not be reborrowed.
Except as set forth herein, the terms of the Incremental Facility shall be the
same as those set forth in the Existing Credit Agreement.

Annex I-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

Borrower:

Cypress Semiconductor Corporation (the “Borrower”).

Transactions:

The Borrower intends to acquire (the “Acquisition”) from Broadcom Corporation
(the “Seller”) certain of the Seller’s bluetooth and wireless assets previously
identified as “Le Cose” (the “Acquired Business”) pursuant to the Asset Purchase
Agreement dated as of the date hereof by and between the Borrower and the Seller
(together with all schedules, exhibits and annexes thereto, the “Acquisition
Agreement”). In connection with the

Acquisition, (a) the aggregate consideration paid by the Borrower to, or for the
account of, the Seller, will be up to $550,000,000 in cash, subject to certain
adjustments specified in the Acquisition Agreement (the “Acquisition
Consideration”), (b) the Borrower will obtain the Incremental Term Loans under
an incremental tranche term loan B facility described herein (the “Incremental
Facility”) and (c) fees and expenses incurred in connection with the foregoing
(including fees and expenses in connection with the Incremental Facility) will
be paid. The transactions described in this paragraph are collectively referred
to herein as the “Transaction”.

Purpose:

The proceeds of the borrowings under the Incremental Facility on the Closing
Date and cash on the balance sheet of the Borrower and the Guarantors, shall be
used (i) to finance the Acquisition and (ii) to pay fees and expenses incurred
in connection with the Transaction.

Interest Rates:

The interest rates per annum applicable to the Incremental Term Loans will be,
at the option of the Borrower, (i) LIBOR plus the Applicable Margin or (ii) the
Base Rate plus the Applicable Margin. The “Applicable Margin” means 5.00% per
annum, in the case of LIBOR advances and 4.00% per annum, in the case of Base
Rate advances.

 

“LIBOR” and “Base Rate” will have meanings set forth in the Existing Credit
Agreement; provided that LIBOR will be deemed to be not less than 1.00% per
annum, with respect to the Incremental Term Loans (the “LIBOR Floor”).

 

The default rate applicable to the Incremental Facility shall be the same as in
the Existing Credit Agreement.

Calculation of Interest and Fees:

All interest and other fee calculations shall be based on a 360 day year (or
365/366 days in the case of Base Rate loans).

Cost and Yield Protection:

The cost and yield protection provisions shall be those contained in the
Existing Credit Agreement.

Maturity:

7 years after the Closing Date.

Documentation Principles:

The Credit Documentation shall reflect the provisions set forth in the
Commitment Letter and this Summary of Terms and otherwise be consistent with the
Borrower’s Amended and Restated Credit and Guaranty Agreement, dated as of March
12, 2015 (as amended or otherwise modified and in effect, the “Existing Credit
Agreement”), by and among the Borrower, the guarantors party thereto, the
several lenders party thereto, Morgan Stanley Senior Funding, Inc. as
administrative agent, collateral agent and as swing line lender and Morgan
Stanley Bank, N.A. as issuing bank, and will take into account (a) the terms set
forth in the Commitment Letter and this Summary of Terms and (b) the addition of
customary Loan Syndications & Trading Association EU Bail-In provisions.

Annex I-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

Borrower:

Cypress Semiconductor Corporation (the “Borrower”).

Scheduled Amortization:

The Incremental Term Loans shall be subject to quarterly amortization of
principal equal to 0.25% per quarter of the original aggregate principal amount
of such Incremental Term Loans, with the balance payable at final maturity of
such Incremental Term Loans.

Mandatory Prepayments:

The mandatory prepayment provisions shall be consistent with those applicable to
the Term Loans issued by the Borrower pursuant to the Joinder Agreement, dated
as of December 22, 2015, by and among, inter alios, the Borrower, the
Administrative Agent and the lenders party thereto (the “Existing Incremental
Term Loans” and the related facility, the “Existing Incremental Term Loan
Facility”).

Repayment Premium:

In the event that all or any portion of the Incremental Facility is (i) repaid,
prepaid, refinanced or replaced or (ii) repriced or effectively refinanced
through any waiver, consent or amendment (in each case, in connection with any
repayment, prepayment, refinancing, replacement, waiver, consent or amendment to
the Incremental Facility directed at, or the result of which would be, the
lowering of the effective interest cost or the weighted average yield of the
Incremental Facility or the incurrence of any debt financing having an effective
interest cost or weighted average yield that is less than the effective interest
cost or weighted average yield of the Incremental Facility (or portion thereof)
so repaid, prepaid, refinanced, replaced or repriced (other than a refinancing
of the Incremental Facility in connection with any transaction that would, if
consummated, constitute a change of control) (a “Repricing Transaction”))
occurring on or prior to the date that is six months after the Closing Date,
such repayment, prepayment, refinancing, replacement or repricing will be made
at 101.0% of the principal amount so repaid, prepaid, refinanced, replaced or
repriced. If all or any portion of the Incremental Facility held by any Senior
Lender is repaid, prepaid, refinanced or replaced pursuant to a “yank-a-bank” or
similar provision in the Credit Documentation as a result of, or in connection
with, such Senior Lender not agreeing or otherwise consenting to any waiver,
consent or amendment referred to in clause (ii) above (or otherwise in
connection with a Repricing Transaction), such repayment, prepayment,
refinancing or replacement will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced or replaced.

Security:

The Borrower and each of the Guarantors shall grant the Administrative Agent
(for its benefit and for the benefit of the Lenders) valid and perfected first
priority (subject to certain exceptions to be set forth in the Credit
Documentation) liens on and security interests in all tangible and intangible
assets, including without limitation all personal, real and mixed property of
the Borrower and the Guarantors, subject to the limitations and exceptions set
forth in the Existing Credit Agreement (collectively, the “Collateral”), on a
pari passu basis with the other loans and extensions of credit under the
Existing Credit Agreement.

Conditions Precedent to Closing:

Limited to those conditions specified in (a) paragraph 5 of the Commitment
Letter and (b) Annex II to the Commitment Letter.

Annex I-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

Borrower:

Cypress Semiconductor Corporation (the “Borrower”).

Representations and Warranties:

The representations and warranties shall be those contained in the Existing
Credit Agreement.

Covenants:

The affirmative and negative covenants shall be those contained in the Existing
Credit Agreement.

Financial Covenants:

The financial covenants shall be those contained in the Existing Credit
Agreement.

Events of Default:

The events of default shall be those contained in the Existing Credit Agreement.

Assignments and Participations:

The assignment and participations provisions shall be those contained in the
Existing Credit Agreement.

Waivers and Amendments:

The waivers and amendments provisions shall be those contained in the Existing
Credit Agreement.

Indemnification:

The indemnification provisions shall be those contained in the Existing Credit
Agreement.

Governing Law:

New York.

Expenses:

The expense provisions shall be those contained in the Existing Credit
Agreement.

Counsel to the Commitment Parties:

Weil, Gotshal & Manges LLP.

 

 

Annex I-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

ANNEX II

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II is attached.

The initial extension of credit under the Incremental Facility will be subject
to satisfaction (or waiver by the Lead Arrangers with the consent of the
Commitment Parties) of the following conditions precedent:

(i)The terms of the Acquisition Agreement will be reasonably satisfactory to the
Lead Arrangers (it being understood that the draft version of the Acquisition
Agreement delivered to the Lead Arrangers on April 28, 2016 at 12:01 a.m., New
York time, is reasonably satisfactory to the Lead Arrangers). The Acquisition
shall have been or shall substantially concurrently be, consummated in
accordance with the terms of the Acquisition Agreement without giving effect to
any amendment, change or supplement or waiver of any provision thereof in any
manner that is materially adverse to the interests of the Lenders or the Lead
Arrangers without the prior written consent of the Lead Arrangers (it being
understood that any reduction of the purchase price in respect of the
Acquisition will be materially adverse to the Lenders and the Lead Arrangers,
unless (x) such reduction is in the aggregate less than 10% of the purchase
price payable on the date hereof and (y) there is a concurrent reduction in the
aggregate principal amount of the commitments in respect of the Incremental
Facility).

(ii)The only representations and warranties the accuracy of which shall be a
condition to the initial availability of the Incremental Facility shall be (A)
the Acquisition Agreement Representations (as defined below) and (B) the
Specified Representations (as defined in the Existing Credit Agreement).
“Acquisition Agreement Representations” shall mean the representations made by
or with respect to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Lenders, but only to the extent that the breach
of any such representations results in you or any of your affiliates having the
right to terminate your or its obligations under the Acquisition Agreement
(after giving effect to any applicable notice and cure period) or results in the
failure of a condition precedent to your obligation to consummate the
Acquisition pursuant to the Acquisition Agreement.

(iii)Since the date of the Acquisition Agreement, there has not been or occurred
any Seller Material Adverse Effect (as defined below).

For purposes hereof, “Seller Material Adverse Effect” means any fact,
circumstance, change, condition or effect that, individually or when taken
together with all other such facts, circumstances, changes, conditions or
effects that exist at the date of determination of the occurrence of a Seller
Material Adverse Effect, has or is reasonably likely to have a material adverse
effect on the business, operations, financial condition or results of operations
of the IoT Business and the Purchased Assets, taken as a whole, or Seller’s
ability to perform its obligations under the Acquisition Agreement and the
Collateral Agreements or consummate the transactions contemplated hereby or
thereby; provided, however, that no facts, circumstances, changes, conditions or
effects (by themselves or when aggregated with any other facts, circumstances,
changes, conditions or effects) resulting from, relating to or arising out of
the items enumerated in sub-clauses (i) to (vi) below shall be deemed to be or
constitute a Seller Material Adverse Effect, and no facts, circumstances,
changes, conditions or effects resulting from, relating to or arising out of the
following (by themselves or when aggregated with any other facts, circumstances,
changes or effects) shall be taken into account when determining whether a
Seller Material Adverse Effect has occurred or may, would or could occur:
(i) general economic, financial or

Annex II-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

political conditions in the United States or any other jurisdiction in which the
IoT Business has substantial business or operations, and any changes therein
(including any changes arising out of acts of terrorism, war, weather conditions
or other force majeure events), to the extent that such conditions do not have a
materially disproportionate impact on the IoT Business, taken as a whole,
relative to other businesses similar to the IoT Business; (ii) conditions in the
industry that the IoT Business is in, and any industry-wide changes therein
(including any changes arising out of acts of terrorism, war, weather conditions
or other force majeure events), to the extent that such conditions do not have a
materially disproportionate impact on the IoT Business, taken as a whole,
relative to other businesses similar the IoT Business; (iii) conditions in the
financial markets, and any changes therein (including any changes arising out of
acts of terrorism, war, weather conditions or other force majeure events), to
the extent that such conditions do not have a materially disproportionate impact
on the IoT Business, taken as a whole, relative to other businesses similar to
the IoT Business; (iv) acts of terrorism or war to the extent that such acts do
not have a materially disproportionate impact on the IoT Business, taken as a
whole, relative to other businesses similar to the IoT Business; (v) the
announcement or pendency of the Acquisition Agreement and the transactions
contemplated thereby, including negative reactions by customers of the IoT
Business to the sale announcement; or (vi) compliance by Seller or its
Affiliates with the express terms of the Acquisition Agreement or the failure by
Seller or its Affiliates to take any action that is expressly prohibited by the
Acquisition Agreement.

Capitalized terms used in the definition above shall have the meanings assigned
to such terms in the Acquisition Agreement as in effect on the date hereof.

(iv)The Administrative Agent shall have received the Solvency Certificate
attached as Annex III to the Commitment Letter from the chief financial officer
of the Borrower.

(v)The Administrative Agent shall have received (A) customary opinions of
counsel to the Borrower and the Guarantors, (B) customary corporate resolutions
and customary closing certificates, (C) subject in all respects to the Funds
Certain Provisions, all documents and instruments (including schedules to
security documentation) required to create and perfect the Administrative
Agent’s senior priority security interest in the Collateral shall have been
executed and delivered by the Borrower and the Guarantors (or, where applicable,
the Borrower and the Guarantors shall have authorized the filing of financing
statements under the Uniform Commercial Code) and, if applicable, be in proper
form for filing and (D) a customary borrowing notice.

(vi)The Lead Arrangers shall have received (i) audited consolidated balance
sheets and related audited consolidated statements of operations, cash flows and
shareholders’ equity of the Borrower as of and for each of the three fiscal
years ending more than 60 days prior to the Closing Date, accompanied by an
unqualified report thereon by its independent registered public accountants,
(ii) unaudited consolidated balance sheets and related unaudited consolidated
statements of operations and cash flows as of and for each fiscal quarter (other
than the fourth fiscal quarter) of the Borrower ending after the latest fiscal
year for which financial statements have been delivered under clause (i) and
more than 40 days prior to the Closing Date and for the corresponding periods of
the prior fiscal year, all of which shall have been reviewed by the independent
accountants for the Borrower as provided in Statement on Auditing Standards No.
100, (iii) audited and unaudited consolidated financial statements of the
Acquired Business and all other recent, probable or pending acquisitions, as of
and for such periods required by Rule 3-05 of Regulation S-X of the Securities
Act of 1933, as amended (“Regulation S-X”) and solely to the extent the Borrower
will be required to file such financial statements pursuant to such Rule 3-05,
regardless of the timing of such filing, and (iv) customary pro forma financial
statements of the Borrower (a) as of and for the most recent fiscal year for
which audited financial statements are required by clause (i) above and interim
period required by clause (ii) above, and (b) other than a fiscal

Annex II-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

year end, for the twelve-month period ending on the last day of the most
recently completed four fiscal quarter period ending more than 40 days prior to
the Closing Date, in each case giving effect to the Transaction and all other
recent, probable or pending acquisitions. Such pro forma financial statements
need not be prepared in compliance with Regulation S-X or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)). 

(vii)The Lead Arrangers shall have received: (A) the Project Le Cose Financial
Model, dated as of April 11, 2016, (B) the confidential information memorandum
relating to the sale of the Acquired Business, (C) management accounts of the
Acquired Business and (D) a quality of earnings report prepared by
Pricewaterhouse Coopers, dated as of April 27, 2016, in form and substance
satisfactory to the Lead Arrangers; provided, that the Lead Arrangers
acknowledge receipt of the report referred to in clause (D) hereof, which is in
form and substance satisfactory to the Lead Arrangers.

(viii)The Lead Arrangers shall have been afforded a period of at least 15
consecutive calendar days (or such shorter period reasonably acceptable to the
Lead Arrangers) following receipt of the Information Memorandum prior to the
Closing Date to syndicate the Incremental Facility; provided that such period
shall not include the period from July 1, 2016 to July 5, 2016.

(ix)All fees due to the Administrative Agent, the Lead Arrangers and the Lenders
under the Fee Letter and the Commitment Letter to be paid, and all expenses to
be paid or reimbursed under the Commitment Letter to the Administrative Agent,
the Lead Arrangers that have been invoiced at least two business days prior to
the Closing Date, shall have been paid, in each case, from the proceeds of the
initial funding under the Incremental Facility.

(x)So long as requested at least ten business days prior to the Closing Date,
the Administrative Agent shall have received, at least three business days prior
to the Closing Date, all documentation and other information with respect to the
Borrower and the Guarantors that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the U.S.A. PATRIOT Act.

(xi)(A) As of the Closing Date, no Event of Default under Section 9.01(a), (f)
or (g) of the Existing Credit Agreement shall have occurred and be continuing
and (B) as of the date of the Acquisition Agreement, no Default or Event of
Default shall have occurred and be continuing after giving pro forma effect to
the Acquisition and the actions to be taken in connection therewith (including,
without limitation, the incurrence of the Incremental Facility and the use of
proceeds thereof) as if such Acquisition and other actions had occurred on such
date.

(xii)As of the date of the Acquisition Agreement, the Borrower and its
Restricted Subsidiaries (as defined in the Existing Credit Agreement) shall be
in pro forma compliance with each of the covenants set forth in Article 7 of the
Existing Credit Agreement as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year (each as defined in the Existing Credit Agreement) for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) of the Existing Credit Agreement after giving effect pro forma effect (in
accordance with Section 1.02 of the Existing Credit Agreement) to the
Acquisition and the other transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent four
consecutive fiscal quarters ending prior to the date of the Acquisition
Agreement for which consolidated financial statements of the Borrower are
available.

 

Annex II-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

ANNEX III

FORM OF SOLVENCY CERTIFICATE1
[ ], 201[_]

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered in connection with
that certain Amended and Restated Credit Agreement dated as of March 12, 2015
(as amended, supplemented, amended and restated, replaced, or otherwise modified
from time to time, the “Credit Agreement”), by and among CYPRESS SEMICONDUCTOR
CORPORATION, a Delaware corporation (the “Borrower”), MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent and collateral agent (the “Administrative
Agent”), and the financial institutions from time to time party thereto as
lenders. Capitalized terms used herein without definition have the same meanings
as in the Credit Agreement.

I, [●], the [Chief Financial Officer/equivalent officer] of the Borrower, in
such capacity and not in an individual capacity, hereby certify on behalf of the
Borrower as follows:

1.Company (as used herein “Company” means the Borrower and its subsidiaries, on
a consolidated basis) is not now, nor will the consummation of the Transaction,
including the incurrence of the obligations under the Credit Agreement and the
use of proceeds thereof, and after giving effect to the application of the
proceeds of such indebtedness on the Closing Date, render Company “insolvent” as
defined in this paragraph; in this context, “insolvent” means that (i) the fair
value of the assets of the Company is less than its debts and liabilities,
subordinated, contingent or otherwise and (ii) the present fair saleable value
of assets of the Company is less than the amount that will be required to pay
the probable liability, on a consolidated basis, of its debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured. The term “debts” as used in this
Certificate includes any legal liability, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed or contingent.

2.As of the date hereof, after giving effect to the consummation of the
Transaction, including the incurrence of the obligations under the Credit
Agreement and the use of proceeds thereof, and after giving effect to the
application of the proceeds of such indebtedness, the Company is able to pay its
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured.

3.The Company is not engaged in, and is not about to engage in, business for
which it has “unreasonably small capital”. I understand that “unreasonably small
capital” depends upon the nature of the particular business or businesses
conducted or to be conducted, and I have reached my conclusion based on my
current assumptions regarding the needs and anticipated needs for capital of the
businesses conducted or anticipated to be conducted by Company in light of
projected financial statements and anticipated credit capacity, which current
assumption I do not believe to be unreasonable in light of the circumstances
applicable thereto.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.

[Signature page follows]

 

 

1 

NTD: Defined terms to be aligned with those in the definitive Credit Agreement.

Annex III-

 

" = "1" "" ""

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I represent the foregoing information is provided to the
best of my knowledge and belief and execute this Certificate as of the date
first above written.

 

 

By:


Name: [●]
Title: [Chief Financial Officer/equivalent officer]

 

 

 

 

 

Annex III-

 

" = "1" "" ""